Citation Nr: 9919254	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  93-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to a compensable evaluation for a right 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.  At that time, the RO granted 
service connection for residuals of a right inguinal hernia, 
tinnitus, and bilateral hearing loss, assigning 
noncompensable evaluations for these disabilities, and denied 
service connection for post-traumatic stress disorder (PTSD), 
a headache disorder, and a nasal disorder.  The appellant 
disagreed and this appeal ensued.  

In a March 1996 rating decision, the RO granted service 
connection for PTSD.  That decision constituted a full award 
of that benefit sought on appeal.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling West v. 
Brown, 7 Vet. App. 329 (1995) and ruling that a notice of 
disagreement applies only to the element of the claim being 
decided, such as service-connectedness).  See also Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland 
v. Brown, 9 Vet. App. 324 (1996).  For this reason, the Board 
no longer has jurisdiction over that claim.  

In a September 1996 decision, the Board granted the 
appellant's claim of service connection for headaches 
secondary to the service-connected PTSD, assigned a 
10 percent evaluation to the service-connected tinnitus 
disability, and denied as not well grounded the claim of 
service connection for a nasal disorder.  Decisions of the 
Board are final.  38 U.S.C.A. § 7104(a).  See also 38 C.F.R. 
§ 5108; 38 C.F.R. § 3.156 (exception to rule of finality 
requires submission of new and material evidence).  
Therefore, the issues for appellate review are as stated on 
the title page of this decision.  
REMAND

The claims currently before the Board are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, they 
are not inherently implausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (contention of an increase in 
disability severity renders claim well grounded).  A 
resulting statutory duty obligates VA to assist the appellant 
in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The claims were remanded in February 
1995 and in September 1996 pursuant to that duty to assist.  
Unfortunately, for the reasons below, the claims must again 
be remanded for further evidentiary development.  

The September 1996 remand included a directive for a VA 
audiology examination.  An April 1997 examination indicated 
that the appellant had a mild to moderate bilateral 
sensorineural hearing loss based on the results of an 
audiogram conducted the same day as the audiology 
examination.  A report of that audiogram, however, is not of 
record.  Because this claim was placed in appellate status by 
disagreement with the initial rating award, it is an original 
claim as opposed to a claim for increase.  Thus, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The actual report documenting the 
findings of the audiogram in April 1997 is thereby extremely 
probative to the appellant's claim for a compensable 
evaluation.  See 38 C.F.R. § 4.85, 4.86 (effective June 10, 
1999, amended at 64 Fed. Reg. No. 90, 25,202-10 (May 11, 
1999)).  For this reason, the claim for a compensable 
evaluation for hearing loss is remanded.  

The September 1996 remand also included a directive for a VA 
examination to evaluate the nature and severity of the right 
inguinal hernia.  The directive required that the claims file 
be made available to the examiner prior to the examination. 
The report of an April 1997 VA general medical examination, 
though, does not reflect review of the claims file by the 
examiner.  The RO, in September 1998, noted that the claims 
file was not reviewed and requested another examination.  The 
examiner who conducted the April 1997 examination responded 
in an October 1998 addendum, and apparently examined the 
appellant again in December 1998, but these reports again do 
not reflect the examiner's review of the claims file.  

In recent case law, Stegall v. West, 11 Vet. App. 268 (1998), 
binding on the Board and VA, the U.S. Court of Appeals for 
Veterans Claims (prior to March 1, 1999 titled the U.S. Court 
of Veterans Appeals) (Court) held a remand necessary when the 
RO failed to follow the directives contained in a Board 
remand.  "[A] remand by . . . the Board confers on the 
veteran . . . as a matter of law, the right to compliance 
with the remand orders . . . [and] imposes upon the Secretary 
of [VA] a concomitant duty to ensure compliance with the 
terms of the remand, either personally or as 'the head of the 
Department.' " Id. at 270-71. In part, the Court faulted the 
RO for failing to ensure that the claims file was available 
to the examiner, thereby frustrating appellate review.  
Moreover, the Court emphatically wrote that the holdings of 
Stegall "are precedent to be followed in all cases presently 
in remand status."  Id.  

The Board finds here that a remand is again necessary due to 
the apparent absence of the claims file from the VA 
examiner's review of the history concerning the right 
inguinal hernia.  It is irrelevant whether the RO failed to 
provide the examiner with the claims file or, as appears 
likely here, the examiner ignored the remand directives and 
did not review the claims file.  The claim for a compensable 
evaluation for a right inguinal hernia will be remanded so 
that the appellant may be afforded an examination before a VA 
examiner other than the physician who examined him in April 
1997 and December 1998.  

The case is REMANDED for the following development:

1.  The RO should obtain and associate 
with the claims file the report of the 
April 1997 audiogram.  If the report is 
not available, the RO should document 
that fact in the claims file as well as 
the efforts it undertook to obtain the 
report.  

2.  The appellant should be afforded a VA 
examination by a board certified 
internist, other than the physician who 
examined him in April 1997 and December 
1998, if available, to determine the 
nature and severity of any residuals of a 
right inguinal hernia.  All indicated 
studies should be performed, and all 
findings set forth in detail.  The claims 
file and a copy of this Remand must be 
made available to the examiner prior to 
the requested examination.  The examiner 
should be requested to specifically note 
in the examination report that he or she 
reviewed the claims file prior to 
examination.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


